                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:21-CV-029-FDW-DCK

 SAL KAFITI,                                           )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )    ORDER
                                                       )
 AKTIEBOLAGET ELECTROLUX, et al.,                      )
                                                       )
                Defendants.                            )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 21) filed by Mason Gardner Alexander, concerning Phillips

L. McWilliams, on February 5, 2021. Phillips L. McWilliams seeks to appear as counsel pro hac

vice for Defendants Electrolux North America, Inc., Electrolux Home Products, Inc., A. Nolan

Pike, and Mike Guttas. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 21) is GRANTED. Phillips L.

McWilliams is hereby admitted pro hac vice to represent Defendants.


                                 Signed: February 5, 2021




      Case 3:21-cv-00029-FDW-DCK Document 24 Filed 02/08/21 Page 1 of 1
